          Case 3:21-mj-00930-MSB Document 1 Filed 03/11/21 PageID.1 Page 1 of 10
AO I06A (08/ 18) Application for a Warrant by Telephone or Other Re liable Electronic Means


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                          Southern District of California

                In the Matter of the Search of                                 )
          (Briefly describe the property to be searched                        )
           or identify the person by name and address)                         )              Case No.   '21 MJ0930
                        Pink iPhone                                            )
            Seizure No. 2021250600044701-004                                   )
                                                                               )
                     "Target Device 1"

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  See Attachment A-1, incorporated herein by reference.

located in the              Southern              District of                      California              , there is now concealed (identify the
person or describe the property to be seized) :


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                  ff evidence of a crime;
                  0 contraband, fruits of crime, or other items illegally possessed;
                  0 property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
              Code Section                                                                    Offense Description
        21 USC Sec. 952 and 960                    Importation of a Controlled Substance
        21 USC Sec. 963                            Conspiracy to Import


         The application is based on these facts :
        See Attached Affidavit, incorporated herein by reference.


           ff    Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days:                      _ _ _ __              ) is requested under
                 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                         Applicant ·s signature

                                                                                                  Seidy Gaytan , HSI Special Agent
                                                                                                         Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      tele.E?_hone . _ _ _ _ _ _ _ (specify re liable electronic means) .


Date:           March 10, 2021
                                                                                                            Judge 's signature

City and state: San Diego, California                                                Hon. Michael S. Berg , United States Magistrate Judge
                                                                                                          Printed name and title
  Case 3:21-mj-00930-MSB Document 1 Filed 03/11/21 PageID.2 Page 2 of 10



                              ATTACHMENT A-1

                        PROPERTY TO BE SEARCHED

The following property is to be searched:

      Pink iPhone
      Seizure No. 2021250600044701-004
      "Target Device 1"

The Target Device is currently in the possession of Homeland Security
Investigations, located at 880 Front Street, San Diego, CA 92101.
  Case 3:21-mj-00930-MSB Document 1 Filed 03/11/21 PageID.3 Page 3 of 10



                                ATTACHMENT B
                              ITEMS TO BE SEIZED

      Authorization to search the cellular telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in the cellular telephone for
evidence described below. The seizure and search of the cellular telephone shall
follow the search methodology described in the affidavit submitted in support of the
warrant.

       The evidence to be seized from the cellular telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of January 21, 2021 , up to and including February 22, 2021:

      a.     tending to indicate efforts to import controlled substances from Mexico
             into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-
             such as email addresses, IP addresses, and phone numbers-used to
             facilitate the importation of controlled substances from Mexico into the
             United States;

      c.     tending to identify co-conspirators, criminal associates, or others
             involved in importation of cocaine, or some other federally controlled
             substance, from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation controlled substances from Mexico into the United States,
             such as stash houses, load houses, or delivery points;

      e.    tending to identify the user of, or persons with control over or access
            to, the Target Device; and/or

      f.    tending to place in context, identify the creator or recipient of, or
            establish the time of creation or receipt of communications, records, or
            data involved in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960
and 963.
       Case 3:21-mj-00930-MSB Document 1 Filed 03/11/21 PageID.4 Page 4 of 10




 1                                          AFFIDAVIT
 2         I, Special Agent Seidy Gaytan, being duly sworn, hereby state as follows:
 3                                      INTRODUCTION
 4         1.     I submit this affidavit in support of an application for a warrant to search the
 5 following electronic devices, together the “Target Devices”:
 6                      Pink iPhone
 7                      Seized as FP&F No. 2021250600044701 Line Item 004
 8                      “Target Device 1”
 9
10                      Silver iPhone
11                      Seized as FP&F No. 2021250600044701 Line Item 004
12                      “Target Device 2”
13
14                      Black iPhone
15                      Seized as FP&F No. 2021250600044701 Line Item 004
16                      “Target Device 3”
17 as further described in Attachments A-1, A-2 and A-3, and to seize evidence of crimes,
18 specifically violations of Title 21, United States Code, Sections 952, 960 and 963 as further
19 described in Attachment B.         The requested warrant relates to the investigation and
20 prosecution of Josefina ARELLANO DE BAEZ (“Defendant”) for importing
21 approximately 31.28 kilograms (68.96 pounds) of Cocaine from Mexico into the United
22 States.      The Target Devices are currently in the custody of Homeland Security
23 Investigations and located at 880 Front Street, San Diego, CA 92101.
24         2.     The information contained in this affidavit is based upon my training,
25 experience, investigation, and consultation with other members of law enforcement.
26 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
27 Target Devices, it does not contain all the information known by me or other agents
28 regarding this investigation. All dates and times described are approximate.

                                                 1
        Case 3:21-mj-00930-MSB Document 1 Filed 03/11/21 PageID.5 Page 5 of 10



 1                                        BACKGROUND
 2 II      3.     I have been employed as a Special Agent with Homeland Security
 3 II Investigations (HSI) since September of 2007. I am currently assigned to the HSI Office
 4 II of the Deputy Special Agent in Charge, in San Ysidro, California. I am a graduate of the
 5 II Federal Law Enforcement Training Center in Glynco, Georgia.
 6 II      4.     During my tenure with HSI, I have participated in the investigation of various
 7 II narcotics trafficking organizations involved in the importation and distribution of
 8 II controlled substances into and through the Southern District of California. Through my
 9 II training, experience, and conversations with other law enforcement officers experienced in
10 II narcotics trafficking investigations, I have gained a working knowledge of the operational
11 II habits of narcotics traffickers, in particular those who attempt to import narcotics into the
12 II United States from Mexico at Ports of Entry.
13 II      5.     I am aware that it is common practice for narcotics traffickers to work in
14 II concert utilizing cellular telephones. A common tactic utilized by narcotics traffickers is
15 II to smuggle controlled substances into the United States from Mexico by concealing the
16 II controlled substances in vehicles that enter the United States at Ports of Entry such as the
17 II San Ysidro Port of Entry and the Otay Mesa Port of Entry. With respect to the importation
18 II of narcotics in this manner, I am aware that narcotics traffickers in Mexico frequently
19 II communicate with the individual ("the driver") responsible for driving the vehicle
20 II containing the concealed narcotics into the United States. These communications can
21 II occur before, during and after the narcotics are imported into the United States. For
22 II example, prior to the importation, narcotics traffickers frequently communicate with the
23 II driver regarding arrangements and preparation for the narcotics importation.      When the
24 II importation is underway, narcotics traffickers frequently communicate with the driver to
25 II remotely monitor the progress of the narcotics, provide instructions to the driver and warn
26 II accomplices about law enforcement activity. When the narcotics have been imported into
27 II the United States, narcotics traffickers may communicate with the driver to provide further
28 II instructions regarding the transportation of the narcotics to a destination within the United

                                                 2
       Case 3:21-mj-00930-MSB Document 1 Filed 03/11/21 PageID.6 Page 6 of 10



 1 II States.
 2              6.   Based upon my training, experience, and consultations with law enforcement
 3 II officers experienced in narcotics trafficking investigations, and all the facts and opinions
 4 II set forth in this affidavit, I am aware that cellular telephones (including their SIM card(s))
 5 II can and often do contain electronic evidence, including, for example, phone logs and
 6 II contacts, voice and text communications, and data, such as emails, text messages, chats
 7 II and chat logs from various third-party applications, photographs, audio files, videos, and
 8 II location data. This information can be stored within disks, memory cards, deleted data,
 9 II remnant data, slack space, and temporary or permanent files contained on or in the cellular
10 II telephone. Specifically, searches of cellular telephones of individuals involved in the
11 II importation of narcotics may yield evidence:
12
            a.       tending to indicate efforts to import controlled substances from Mexico
13                   into the United States;
14
            b.       tending to identify accounts, facilities, storage devices, and/or services-
15                   such as email addresses, IP addresses, and phone numbers-used to
16                   facilitate the importation of controlled substances from Mexico into the
                     United States;
17
18          C.       tending to identify co-conspirators, criminal associates, or others involved
                     in importation of controlled substances from Mexico into the United
19                   States;
20
            d.       tending to identify travel to or presence at locations involved in the
21                   importation of controlled substances from Mexico into the United States,
22                   such as stash houses, load houses, or delivery points;

23          e.       tending to identify the user of, or persons with control over or access to,
24                   the Target Devices; and/or

25          f.       tending to place in context, identify the creator or recipient of, or establish
26                   the time of creation or receipt of communications, records, or data involved
                     in the activities described above.
27
28

                                                     3
            Case 3:21-mj-00930-MSB Document 1 Filed 03/11/21 PageID.7 Page 7 of 10



 1                             FACTS SUPPORTING PROBABLE CAUSE
 2              7.     On February 21, 2021, at approximately 5:10 PM, Josefina ARELLANO DE
 3 BAEZ, ("ARELLANO DE BAEZ"), a permanent resident, applied for entry into the United
 4 States from Mexico through the Otay Mesa Port of Entry in vehicle lane #02. ARELLANO
 5 DE BAEZ was the driver and sole occupant but was not the registered owner of a 2019
 6 Toyota Camry ("the vehicle") bearing California license plates.
 7
                8.     A Canine Enforcement Team was conducting pre-primary operations when
 8 11
          the Human and Narcotic Detection Dog alerted to the rear bumper of the vehicle.
 9
                9.     A Customs and Border Protection Officer received two negative Customs
10
          declarations from ARELLANO DE BAEZ. ARELLANO DE BAEZ stated she was
11
          crossing the border to go to National City, California.
12   II




13              10.    Further inspection of the vehicle resulted in the discovery of 27 packages

14 concealed in the rear bumper, seats, doors, and floor of the vehicle, with a total approximate
15 weight of 31.28 kilograms (68.96 pounds). A sample of the substance contained within
16 the packages field tested positive for the characteristics of cocaine.
17              11.    ARELLANO DE BAEZ was arrested and charged with a violation of Title
18 21, United States Code, Sections 952 and 960, Importation of a Controlled Substance.
19 ARELLANO DE BAEZ made her Initial Appearance on February 22, 2021 in 21-MJ-653-
20 KSC. ARELLANO DE BAEZ is currently out of custody, and her next court date is her
21        Arraignment on March 23, 2021.
22              12.    The Target Devices were found in Defendant's personal property and were
23 II seized at the time of arrest. During an interview with HSI agents, Defendant was shown
24 II the Target Devices and identified the Target Devices as belonging to her.
25              13.    Based upon my experience and training, consultation with other law
26 II enforcement officers experienced in narcotics trafficking investigations, and all the facts
27 II and opinions set forth in this affidavit, I believe that telephone numbers, contact names,
28 II electronic mail (email) addresses, appointment dates, messages, pictures and other digital

                                                      4
       Case 3:21-mj-00930-MSB Document 1 Filed 03/11/21 PageID.8 Page 8 of 10



 1 II information are stored in the memory of the Target Devices. In light of the above facts and
 2 II my experience and training, there is probable cause to believe that Defendant was using
 3 II the Target Devices to communicate with others to further the importation of illicit narcotics
 4 II into the United States. Further, in my training and experience, narcotics traffickers may be
 5 II involved in the planning and coordination of a drug smuggling event in the days and weeks
 6 II prior to an event. Co-conspirators are also often unaware of a defendant's arrest and will
 7 II continue to attempt to communicate with a defendant after their arrest to determine the
 8 II whereabouts of the narcotics. Based on my training and experience, it is also not unusual
 9 II for individuals, such as Defendant, to attempt to minimize the amount of time they were
10 II involved in their smuggling activities, and for the individuals to be involved for weeks and
11 II months longer than they claim. Accordingly, I request permission to search the Target
12 II Devices for data beginning on January 21, 2021, up to and including February 22, 2021. I
13 II am also respectfully requesting permission to search the Target Devices the day after
14 II Defendant's arrest. In my training and experience investigating narcotics trafficking cases,
15 II I am aware the messages relevant to the criminal activity from co-conspirators can continue
16 llto be sent to devices after an individual's arrest. For example, I have investigated cases
17 where the recruiter or coordinator is unaware of a load driver's arrest and continues to send
18 messages for several hours inquiring about the driver's whereabouts.
19                                      METHODOLOGY
20         14.   It is not possible to determine, merely by knowing the cellular telephone's
21 II make, model and serial number, the nature and types of services to which the device is
22 II subscribed and the nature of the data stored on the device. Cellular devices today can be
23 II simple cellular telephones and text message devices, can include cameras, can serve as
24 II personal digital assistants and have functions such as calendars and full address books and
25 II can be mini-computers allowing for electronic mail services, web services and rudimentary
26 II word processing. An increasing number of cellular service providers now allow for their
27 II subscribers to access their device over the internet and remotely destroy all of the data
28 II contained on the device. For that reason, the device may only be powered in a secure

                                                 5
        Case 3:21-mj-00930-MSB Document 1 Filed 03/11/21 PageID.9 Page 9 of 10



 1 II environment or, if possible, started in "flight mode" which disables access to the network.
 2 II Unlike typical computers, many cellular telephones do not have hard drives or hard drive
 3 II equivalents and store information in volatile memory within the device or in memory cards
 4 II inserted into the device. Current technology provides some solutions for acquiring some of
 5 II the data stored in some cellular telephone models using forensic hardware and software.
 6 II Even if some of the stored information on the device may be acquired forensically, not all
 7 II of the data subject to seizure may be so acquired. For devices that are not subject to forensic
 8 II data acquisition or that have potentially relevant data stored that is not subject to such
 9 II acquisition, the examiner must inspect the device manually and record the process and the
10 II results using digital photography. This process is time and labor intensive and may take
11 II weeks or longer.
12          15.   Following the issuance of this warrant, I will collect the Target Devices and
13 II subject them to analysis. All forensic analysis of the data contained within the telephone
14 II and its memory cards will employ search protocols directed exclusively to the
15 II identification and extraction of data within the scope of this warrant.
16 II       16.   Based on the foregoing, identifying and extracting data subject to seizure
17 II pursuant to this warrant may require a range of data analysis techniques, including manual
18 II review, and, consequently, may take weeks or months. The personnel conducting the
19 II identification and extraction of data will complete the analysis within ninety (90) days of
20 II the date the warrant is signed, absent further application to this court.
21                       PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
22          17.   ARELLANO DE BAEZ did provide agents with consent to search the Target
23 II Devices on the day of her arrest. Law enforcement did not previously attempt to obtain the
24 11 evidence sought by this warrant.
25                                          CONCLUSION
26          18.   Based on the facts and information set forth above, I submit there is probably
27 II cause to believe that a search of the Target Devices will yield evidence of Defendant's
28 II violations of Title 21 , United States Code, Section 952, 960 and 963. Accordingly, I request

                                                  6
      Case 3:21-mj-00930-MSB Document 1 Filed 03/11/21 PageID.10 Page 10 of 10



 1 II that the Court issue a warrant authorizing law enforcement to search the item described in
 2 II Attachments A-1 , A-2 and A-3 and seize the items listed in Attachment B using the above-
 311 described methodology.
 4
 5 II I swear the foregoing is true and correct to the best of my knowledge and belief.
 6
 7
                                              Special Agent Seidy Gaytan
 8
                                              Homeland Security Investigations
 9
10 II Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
11   II by telephone on this 10th day of March of 202 1.
12
13
1411 Honorable Michael S. Berg
     United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  7
